DETAILED ACTION
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 10-20 are pending.

Claim Rejections - 35 USC § 102
Claims 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004-217095 (Kanazawa; the citations of which are taken from the attached translation).
Regarding claim 10, Kanazawa discloses a length-adjustable steering shaft (7; see Figures 1-5 and annotated Figure 1 below) comprising:
a hollow shaft (6) that is comprised of metallic material (see line 125) and includes an opening;
an inner shaft (5) comprised of metallic material (see line 125), the inner shaft being received rotatably-fixedly in the opening of the hollow shaft and in an axially movable manner (see lines 14-18); and
a pull-out retention means (see Figure 4 and annotated Figure 1 below) that includes
an outer stop (30) that protrudes into the opening of the hollow shaft, with the outer stop being formed from the metallic material of the hollow shaft, and
an inner stop (see annotated Figure 1 below) that protrudes outward from the inner shaft, the inner stop being formed from the metallic material of the inner shaft, wherein the inner and outer stops comprise axial stop surfaces that are directed toward each other, wherein a layer of non-metallic material (nylon; see lines 87-88) is applied at least partially in a region of the axial stop surface of at least one of the inner stop or the outer stop (shown at 20 in Figure 3).
Regarding claim 11, Kanazawa discloses the non-metallic material (nylon; see lines 87-88) is softer than the metallic material of the hollow shaft (6) and the metallic material of the inner shaft (5; nylon being softer than metal).

    PNG
    media_image1.png
    286
    469
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4 of Kanazawa
Regarding claim 12, Kanazawa discloses the non-metallic material (nylon; see lines 87-88) is thermoplastic (nylon being a known thermoplastic).
Regarding claim 13, Kanazawa discloses the layer of non-metallic material (nylon) is configured as an insert molding (see lines 87-88).
Regarding claim 14, Kanazawa discloses the layer of non-metallic material (nylon) is fastened substance-to-substance (shown at 20 in Figure 3) to the at least one of the inner stop or the outer stop (see lines 87-88).
Regarding claim 15, Kanazawa discloses the at least one of the inner stop (see annotated Figure 1 above) or the outer stop (30) is at least partially enclosed in a form-fitting manner by the layer of non-metallic material (see lines 87-88).
Regarding claim 16, Kanazawa discloses the hollow shaft (6) and the inner shaft (5) comprise form-fitting elements (splines; see lines 83-87) that intermesh in a form-fitting manner with respect to a rotation about a longitudinal axis and are at least partially covered with the layer of non-metallic material (nylon; see lines 87-88).
Regarding claim 17, Kanazawa discloses a method for producing a length-adjustable steering shaft (7; see Figures 1-5 and annotated Figure 1 above), the method comprising:
providing a metallic (see line 125) hollow shaft (6) and an inner shaft (5);
producing an inner stop (see annotated Figure 1 above) with an axial stop surface on the inner shaft, the inner stop protruding radially outward from an outer circumference of the inner shaft (see Figure 4);
introducing the inner shaft in the axial direction into an opening of the hollow shaft (see, e.g., Figure 2); and
producing an outer stop (3) with an axial stop surface (see annotated Figure 1 above) on the hollow shaft, the outer stop engaging radially inward in an open cross section of an opening of the hollow shaft, wherein the axial stop surfaces of the inner stop and the outer stop are directed toward each other (see Figure 4),
wherein before the inner shaft is introduced into the opening of the hollow shaft, a layer of non-metallic material (nylon; see lines 87-88) is at least partially applied in a region of at least one of the inner stop or the outer stop (shown at 20 in Figure 4).
Regarding claim 18, Kanazawa discloses applying the layer of non-metallic material (nylon) as an insert molding to the inner shaft by injection molding so as to cover at least part of the axial stop surface of the inner stop (see lines 87-88).
Regarding claim 19, Kanazawa discloses a method for producing the length-adjustable steering shaft (7; see Figures 1-5 and annotated Figure 1 above) of claim 10, the method comprising:
providing the hollow shaft (6) and the inner shaft (5);
producing the inner stop (see annotated Figure 1 above) with the axial stop surface on the inner shaft, the inner stop protruding radially outward from an outer circumference of the inner shaft (see Figure 4);
introducing the inner shaft in an axial direction into an opening of the metallic hollow shaft (see, e.g., Figure 2); and
producing an outer stop (30) with an axial stop surface (see annotated Figure 1 above) on the metallic hollow shaft, the outer stop engaging radially inward in an open cross section of the opening of the hollow shaft, wherein the axial stop surfaces of the inner stop and the outer stop are directed toward each other in the axial direction (see Figure 4),
wherein before the inner shaft is introduced into the opening of the metallic hollow shaft, the layer of non-metallic material (nylon; see lines 87-88)  is at least partially applied in the region of at least one of the inner stop or the outer stop (shown at 20 in Figure 3).
Regarding claim 20, Kanazawa discloses applying the layer of non-metallic material (nylon) as an insert molding to the inner shaft by injection molding so as to cover at least part of the axial stop surface of the inner stop (see lines 87-88).

Response to Arguments
Applicant’s amendment filed March 22, 2022, with respect to the abstract have been fully considered and overcome the previous objection.  The objection has been withdrawn. 
Applicant’s arguments with respect to the previous claim objection of claims 19 and 20 have been fully considered and are persuasive. The objection has been withdrawn.
Applicant's arguments with respect to the 102 rejection over Kanazawa, see pages 6-8, have been fully considered but they are not persuasive.
Applicant asserts, regarding claim 10, Kanazawa does not disclose a layer of non-metallic material in a region of the purported axial stop. In supporting this assertion, Applicant points to an excerpt of Kanazawa which notes the resin-coated portion will not engage the stopper as in the past. While the Examiner acknowledges this excerpt, claim 10 simply requires “a layer of non-metallic material is applied at least partially in a region of the axial stop surface of at least one of the inner stop or the outer stop.” The limitation “in a region” is so broad so as to encompass the interpretation where the portions 20 and 20a are a part of the same “region”. This region possesses an enlarged diameter relative to an adjacent portion (21) of the inner shaft (5) and forms the inner stop at one end as shown above in annotated Figure 1. As such, Kanazawa does disclose a layer of non-metallic material is applied at least partially in a region of the axial stop surface of at least one of the inner stop or the outer stop.
Applicant asserts, regarding claim 15, on page 8, Kanazawa does not disclose “the at least one of the inner stop or the outer stop is at least partially enclosed in a form-fitting manner by the layer of non-metallic material” and notes the coating is spaced apart from the inner and outer stops of Kanazawa. The Examiner respectfully disagrees, and notes, similar to the response to the argument of claim 10 above, the limitation of claim 15 is sufficiently broad so as to encompass the interpretation where the coated portion (20) is a part of the inner stop. As such, Kanazawa does disclose the at least one of the inner stop or the outer stop is at least partially enclosed in a form-fitting manner by the layer of non-metallic material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
May 3, 2022